DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 3-8, 10-13, 22, 25, 26, 29, 31, 33-35 and the addition of new claims 37 and 38, in the paper of 8/24/2022, is acknowledged.  Applicants' arguments filed on 8/24/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Claims 1-13, 22-26, 29-37 are still at issue and are present for examination.
Election/Restrictions
Applicant's election of Group I, (claims 1-13, 22-26, 29, 30), drawn to a cytidine deaminase variant and the Species of:
Species Group 1: 	F113;
Species Group 2: 	SEQ ID NO:16;
Species Group 3: 	cytidine deaminase variant of claims 5;
Species Group 4: 	SEQ ID NO:7;
Species Group 5: 	SEQ ID NO:12;
Species Group 6: 	SEQ ID NO:21 and
Species Group 7: 	rat APOBEC1;
 are acknowledged.  
Claim 31-35 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 2, 3, 5-13, 22-26, 29, 30, 37-38 are objected to because of the following informalities:  
Claims 2, 3, 5-13, 22-26, 29, 30, 37-38 depend from rejected claim 1.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Honjo and Muramatsu, US 6,815,194.
Honjo and Muramatsu disclose genes encoding novel proteins named AID (Activation-Induced cytidine Deaminase), that are structurally related to APOBEC-1, an RNA editing enzyme, and have a cytidine deaminase activity similar to APOBEC-1.  Honjo and Muramatsu disclose a cytidine deaminase protein variant comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 15 [rAPOBECl], wherein the amino acid sequence of the cytidine deaminase protein variant includes at least one mutation at a position A123, and wherein the cytidine deaminase protein variant has deaminase activity (See Figure 5, SEQ ID NO:36 and supporting text).
Thus, claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Honjo and Muramatsu, US 6,815,194.

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
10/19/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652